Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00442-CV

                                      IN RE Jose “Joe” HINOJOSA

                                             Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 22, 2015

PETITION FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION DENIED

           On July 17, 2015, relator Jose “Joe” Hinojosa filed a petition for writs of mandamus and

prohibition and a motion requesting emergency relief with respect to his placement on a promotion

eligibility list and the deadline for filling a vacant investigator position within the police

department in Laredo, Texas. Relator seeks an order from this court directing the trial court to

vacate its July 6, 2015 order granting the defendants’ motion for new trial and awarding final

judgment in favor of the defendants as a matter of law based on the parties’ stipulated facts. The

court has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. See, e.g., In re Procesos Especializados en Metal, S.A. de C.V., No. 04-14-00543-CV,



1
 This proceeding arises out of Cause No. 2014-CVZ-000338 D3, styled Jose “Joe” Hinojosa v. Firefighters and
Police Officers’ Civil Service Commission of the City of Laredo, Texas; Irma Mireles, Vidal Cantu Jr., Jesus Torres
and Luis Dovalina, Individually, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable
Rebecca Ramirez Palomo presiding.
                                                                                    04-15-00442-CV


2014 WL 4347724, at *2-3 (Tex. App.—San Antonio Sept. 3, 2014, orig. proceeding) (mandamus

review of orders granting new trial is only available in “exceptional circumstances” where trial

court sets aside jury verdict). Accordingly, the petition for writs of mandamus and prohibition and

the motion for emergency relief are denied. See TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM




                                               -2-